     Case 2:14-cr-00575-SVW Document 17 Filed 01/25/21 Page 1 of 2 Page ID #:119

                                                                        ~. ~     ~ ~, ~-,'~~r~.iCTCO!~RT

                                                                    6
 1
                                                                               JAN 2 5 2021                {
 2
                                                                    I CENTRAL DISTRICT OF CALIFC~RN:^,
                                                                    ~`(~                      DEPUiY
 3

 4

 5

 6

                        UNITED STATES DISTRICT COURT
 s                     CENTRAL DISTRICT OF CALIFORNIA
 9

10 ~ UNITED STATES OF AMERICA,                       Case No.. G~ ~ t.(S~-~— S~/~

11                          Plaintiff,

12             vs.                                   ORDER OF DETENTION AFTER HEARING
                                                       [Fed.R.Crim.P. 32.1(a)(6);
13                                                      18 U.S.C. 3143(a)]

14
                            Defendant.       )
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant     issued    by    the   United       States   District         Court         for       the

20 ~;,~~a\ ~~., LA                       for alleged violation(s) of the terms and

21   conditions of his/her [probation] [s pervised release] • and

22          The     Court    having   conducted      a    detention     hearing          pursuant              to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.     (~()    The defendant has not met his/her burden of establishing by

26          clear and convincing evidence that he/she is not likely to flee

27         if released under 18 U.S.C. ~ 3142(b) or (c).                          This finding is

28         based on ~~-~.~- Go•-v ~ `'t-~.n ~' C0~ ~ C,1F~ ~                    ~ o Csa~ I f"



                   ~u ~~3) ~s --mot
      Case 2:14-cr-00575-SVW Document 17 Filed 01/25/21 Page 2 of 2 Page ID #:120




 1

 2

 3

 4         and/or

 5    B.   ( )   The defendant has not met his/her burden of establishing by

 6         clear and convincing evidence that he/she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. ~ 3142(b) or (c).        This finding is based

           on:    ~~ ~J

10

11

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

161

17    Dated:         ``L~ 1o'L~

18
                                                   ,. O ~.             -
19

20                                              UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                            2
